DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-19 in the reply filed on 21 June 2021 is acknowledged.
Claims 10-19 are examined on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10092723. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and include all the limitations of the instant claims. The generic claim is presented in this application after issuance of a patent claiming one or more species within the scope of the generic claim as presented (In re Goodman 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993)). Since the patented claims include all the limitations of the instant claims then the patented claims (species) anticipates the instant application claims (genus).
Claims 10-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10092724. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more specific and include all the limitations of the instant claims. The generic claim is presented in this application after issuance of a patent claiming one or more species within the scope of the generic claim as presented (In re Goodman 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16, 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kusleika (US 2002/0032406).
Regarding claim 10, Kusleika discloses a flexible elongated cylindrical element (18) having a distal portion with a distal end for inserting into a body cavity (figure 2 and figure 4), a proximal end and also having at least two lumina (64 and 66) disposed within the flexible elongated cylindrical element, a filter membrane (22) having a plurality of perforations (56) and affixed to the flexible element at the distal portion (figure 2), an expandable retention element (24) in fluid communication with at least a first lumen (64) within the cylindrical element, wherein the expandable element is disposed between the flexible cylindrical element and the filter membrane (figure 2).
Regarding claim 11, Kusleika further discloses the expandable retention element has a first non-expanded state (figure 4) where the filter membrane lays flat against the cylindrical element.

Regarding claim 13, Kusleika further discloses the at least one drainage port (68) disposed on the elongated element in fluid communication with at least a second lumen (66) for draining body cavity. Kusleika calls these infusion lumens but the lumens and ports are capable of being used to drain fluid if the proximal sections are hooked up to vacuum.
Regarding claim 14, Kusleika further discloses the filter membrane is affixable to the flexible elongated element near the distal end of the cylindrical element and near the proximal end of the expandable retention element such that the port is covered by the filter (figure 2).
Regarding claims 16, Kusleika further discloses a distal internal interstitial drainage cavity and a proximal internal interstitial drainage cavity (figure 5) between the filter membrane and the flexible elongated cylindrical element.
Regarding claim 18, Kusleika further discloses multiple membrane ports (56) disposed between the struts and wherein at least one each of the ports is disposed at the proximal end and distal end of the retention element.
Regarding claim 19, Kusleika further discloses the ports is disposed at the proximal end of the retention element (figure 2) and the filter membrane includes perforations at the distal end (56, figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kusleika.
Regarding claim 15, Kusleika does not explicitly disclose at least two drainage ports wherein the filter membrane is affixed such that the at least two drainage ports are covered by the filter. Kusleika only further discloses the filter membrane is affixable to the flexible elongated element near the distal end of the cylindrical element and near the proximal end of the expandable retention element such that the port is covered by the filter (figure 2).
However, it would have been prima facie obvious to a person of ordinary skill in the art at the effective filling date to include multiple drainage holes because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (See also MPEP § 2144.04) Here, Kusleika teaches a lumen and port for transporting fluid. Adding more ports would allow for more efficient transporting of fluid. It would have been obvious to include a drainage port in order to allow for efficient transporting of fluid.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kusleika in view of Madrid (US 2012/0209375).
Regarding claim 17, Kusleika teaches the invention substantially as claimed by Applicant with the exception of a plurality of separate sub retention members. 
Madrid discloses retention members for a delivery system reasonably pertinent to the problem posed by Applicant of preventing catheters from moving while in the body. Madrid teaches a retention element (1062) in the shape of spherical wedges that act as separate retention elements.
 Madrid provides the advantage of stabilizing catheters near a desired location ([0006]). One would be motivated to substitute Kusleika with the balloons of Madrid to stabilizing catheters near a desired location since Kusleika uses balloons for the same purpose. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date the invention to modify Kusleika with the balloons of Madrid in order to stabilizing catheters near a desired location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761


/KAI H WENG/Examiner, Art Unit 3781